APPEAL OF DOMENICO FANTE'S SONS, INC.Domenico Fante's Sons, Inc. v. CommissionerDocket No. 4468.United States Board of Tax Appeals2 B.T.A. 1098; 1925 BTA LEXIS 2144; October 30, 1925, Decided Submitted September 21, 1925.  *2144 Theodore B. Benson, Esq., for the taxpayer.  J. W. Fisher, Esq., for the Commissioner.  *1098  Before GRAUPNER, TRAMMELL, and PHILLIPS.  This appeal is from the determination of a deficiency in income tax for the calendar year 1922 and is based upon the action of the Commissioner in disallowing a deduction in that year on account of a net loss incurred for the period from July 1, 1921, to December 31, 1921.  *1099  FINDINGS OF FACT.  The taxpayer was organized and began business on July 1, 1921, and closed its books December 31, 1921, and December 31, 1922.  The first taxable period was that from July 1 to December 31, 1921.  During its first taxable period it suffered a net loss in the operation of its trade or business in the amount of $611.40, and in its return for 1922 it deducted from gross income the $611.40 in question, which deduction was disallowed by the Commissioner.  The above facts were stipulated by counsel.  DECISION.  The deficiency determined by the Commissioner is disallowed.  *2145 .